     Case 5:20-cv-00148-GW-KS Document 11 Filed 06/26/20 Page 1 of 1 Page ID #:32




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     ROYCE ANTOINE REED,                       )   NO. EDCV 20-0148-GW (KS)
11                                             )
                         Plaintiff,            )
12
               v.                              )   ORDER ACCEPTING FINDINGS AND
13                                             )   RECOMMENDATIONS OF UNITED
14                                             )   STATES MAGISTRATE JUDGE
     COMMISSIONER OF SOCIAL
                                               )
15   SECURITY,                                 )
16                   Defendant.                )

17   _________________________________

18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the records
19
     herein, and the Report and Recommendation of United States Magistrate Judge (“Report”). The
20
     time for filing Objections to the Report has passed, and no Objections have been filed with the
21
     Court. Having completed its review, the Court accepts the findings and recommendations set
22
     forth in the Report. Accordingly, IT IS ORDERED that: (1) the Complaint is DISMISSED;
23
     and (2) Judgment shall be entered dismissing this action without prejudice.
24
25
     DATED: June 26, 2020
26
                                                     ______________________________________
27
                                                                GEORGE H. WU
28                                                      UNITED STATES DISTRICT JUDGE
